Title: To George Washington from Jeremiah Nicols, 1 July 1789
From: Nicols, Jeremiah
To: Washington, George

 

Sir
Chester Town Maryland July 1st 1789

I have taken the Liberty of addressing You, without the honor of a personal Acquaintance; If there is any Impropriety, the Information I have recieved of this being the usual Mode pursued by those who apply for Office, must make my Apology. I have ventured to flatter Myself, that if no better Person offered, I might hope for an Appointment to the Naval Office for the District of Chester Eastern Shore of Maryland. It would be unbecoming in Me to say any Thing of my own Character, I have only therefore after asking Pardon for the Trouble already given You, to add that I am not unknown to the Gentlemen sent by Maryland to the federal Legislature, and if You should think it worth while to make the Enquiry, I hope You will not meet with an unfavorable Report. I am with the greatest Respect Sir your most obt Servt

Jere. Nicols

